* Corpus Juris-Cyc References: Criminal Law, 17CJ, p. 264, n. 89; Homicide, 30CJ, p. 212, n. 24; p. 222, n. 33.
Jeff Wallace appeals from a conviction on a charge of murdering his wife, and a sentence to death.
We have read the evidence in the record, and have carefully considered the arguments of counsel for the appellant, and we are unable to find any reversible error in the case. The two principal grounds urged for reversal are, namely, that the court erred in refusing the change of venue asked by appellant, and that the testimony in the case shows conclusively that appellant was insane at the time of the commission of the deed.
We have thoroughly reviewed the propositions presented, and find that the testimony, as disclosed by the record, reasonably justified the trial judge in refusing *Page 446 
the change of venue. It appears the judge was very careful in his endeavor to select a fair and impartial jury. He exhausted more than three hundred names before finally obtaining a jury which qualified as being fair and impartial and willing and capable of giving the defendant a fair and impartial trial. The testimony, which went to show that the public mind was so prejudiced that a fair trial could not be obtained in Marion county, was not strong proof at best, and was contradicted by credible testimony, which the judge acted upon in overruling the motion for the change of venue.
As to the point that the testimony is conclusive, or overwhelming, that the appellant was insane at the time of the killing, we are unable to agree with counsel for appellant, because the testimony introduced by appellant to show insanity was contradicted and refuted by an abundance of credible testimony, and the question of insanity was a disputed fact which the jury determined against insanity. Therefore we see no reason for reversing the finding of the jury on this issue.
It is also contended that certain testimony with reference to information obtained from appellant by the officers immediately following his arrest should not have been admitted. We have examined this question and we see no merit in the contention. It must not be overlooked that the defense in this case was none other than insanity at the time of the killing, and all testimony pertaining to that issue was admissible.
Taking the record as a whole, we are convinced the appellant received a fair and impartial trial, and that the jury was well within its province in finding him guilty and assessing the death penalty.
Therefore the judgment of the lower court is affirmed and Friday, July 16, 1926, is set for the day of execution.
Affirmed. *Page 447